 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 1 of 61

Oo won Nn FF WW WH

mMN NN NN WN NN HH HH HH HH HK KS Se eS eS eS
INP WN S| TWO WAAAD NN FWY — ©

NN
\Oo ©

td
Oo

w
—

32

33

34

35

36

UNITED STATES DISTRICT COURT
IN THE WESTERN DIVISION OF MASSACHUSETTS
SPRINGFIELD, MA.

Civil Action No.17 CV 30174

 

THOMAS FORBES, as he is the
Personal Representative of the
Estate of GEORGE J. FORBES,

PLAINTIFF

FIRST
AMENDED
Vv. COMPLAINT
and

GREGORY TRUCKING COMPANY,
INC., WILEY LENUE HOOKS, JR.,
GREGORY LEASING COMPANY, INC.
BSG LEASING, INC.;

B&C TIMBERS LLC.; and

BB&S ACQUISITION CORPORATION,

JURY DEMAND

DEFENDANTS

+ + + & F&F FF &F FF FH HF FH HF FE FH FE FF He

 

STATEMENT OF THE CLAIM
Shippers of lumber (B&C TIMBERS, LLC., and BB&S

ACQUISITION CORPORATION) hired an incompetent contractor
(GREGORY TRUCKING COMPANY, INC.) to deliver their
lumber. GREGORY TRUCKING COMPANY, INC., chose not to
comply with the Federal Motor Carrier Safety Regulations
(FMCSRs) and allowed an unlicensed driver to operate a tractor

trailer which ran a red light and killed George Forbes.

Page 1 of 61

 
 

WN —

10

11

12

13

14

15

16

17

18

19

20

2]

22

23

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 2 of 61

JURISDICTION

1. Jurisdiction in this matter is based upon 28 U.S.C. §1332, diversity

of citizenship. The matter in question is a tort causing personal
injury in the Commonwealth of Massachusetts. The Plaintiff, the
decedent and the decedent's estate are all of the Commonwealth of
Massachusetts; and the Defendants are residents of, and/or are duly
organized and existing under the laws of, North Carolina and
Rhode Island. The matter in controversy exceeds, exclusive of

interest and costs, the sum of seventy-five thousand dollars.

. Venue is proper in the District of Massachusetts, Western Division,

as this is the jurisdiction in which a substantial part of the events or

omissions giving rise to the claim occurred.

PARTIES

3. The Plaintiff, THOMAS FORBES, is the duly appointed and

qualified Personal Representative of the Estate of GEORGE J.
FORBES (Berkshire Probate & Family Court, Docket No.
BEI6P0623EA), late of 10 Old Great Barrington Rd. W.

Stockbridge, Berkshire County, MA.

Page 2 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 3 of 61

10
11
12
13

14
15
16
17

18
19
20

21

. The Defendant, GREGORY TRUCKING COMPANY, INC., is a

corporation duly organized under the laws of North Carolina, with

a principal place of business at 147 Lumber Drive, Harmony, NC.

. The Defendant, WILEY LENUE HOOKS, JR., is a natural person

with a place of residence at 125 Mann Road, Harmony, NC.

. The Defendant, GREGORY LEASING COMPANY, INC., is a

corporation duly organized under the laws of North Carolina, with

a principal place of business at 147 Lumber Drive, Harmony, NC.

. The Defendant, BSG LEASING, INC., is a corporation duly

organized under the laws of North Carolina, with a principal place

of business at 179 Lumber Drive, Union Grove, NC.

. The Defendant, B & C TIMBERS, LLC., is a corporation duly

organized under the laws of North Carolina, with a principal place

of business at 147 Lumber Drive, Harmony, NC.

. The Defendant, BB&S ACQUISITION CORPORATION is a

corporation duly Organized under the laws of Rhode Island, with a

principle place of business in North Kingston, RI.

Page 3 of 61

 
 

—

oo

nN

10

1]

12

13

15

16

17

18

19

20

21

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 4 of 61

FACTUAL ALLEGATIONS

10. On 24 August 2016 the Plaintiff's intestate, GEORGE J.
FORBES, was operating his motor vehicle Eastbound on East
Street, a public way in Dalton, Massachusetts.

11. At the same time and place, the Defendant, WILEY LENUE
HOOKS, JR., was operating a tractor trailer southbound on
Hubbard Avenue, a public way in Dalton, Massachusetts.

12. The tractor was owned by GREGORY LEASING COMPANY,

INC..

13. The tractor was registered and leased to GREGORY TRUCKING
COMPANY, INC.

14. The trailer was owned by BSG LEASING, INC., and leased to

GREGORY TRUCKING COMPANY, INC.

15. At said time and place, the Defendant, WILEY LENUE HOOKS,
JR., negligently, unlawfully, and carelessly operated the Defendant,
GREGORY LEASING COMPANY, INC.’s commercial tractor
trailer truck, and thereby travelled through a red light and entered
into the intersection of said East Street and Hubbard Avenue,
causing said commercial tractor trailer truck to collide with the

Plaintiff's intestate's vehicle.

Page 4 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 5 of 61

 

 

2 16. At the time the Defendant, WILEY LENUE HOOKS, JR., was

3 operating said commercial tractor trailer truck, he was doing so
4 as the employee and/or agent of the Defendants, GREGORY
5 LEASING COMPANY, INC., GREGORY TRUCKING
6 COMPANY, INC., BSG LEASING, INC., B&C TIMBERS,
7 LLC., and/or BB&S ACQUISITION CORPORATION.

8 17. At the time the Defendant, WILEY LENUE HOOKS, JR., was

9 operating said commercial tractor trailer truck, the Defendant
10 WILEY LENUE HOOKS, JR.'s commercial driver's license had
11 been suspended.

Page 5 of 61

 
 

10

11

12

13

14

15

16

17

18

19

20

2]

22

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 6 of 61

18. As of 24 August 2016 the Defendants, GREGORY LEASING

COMPANY, INC., GREGORY TRUCKING COMPANY, INC.,
BSG LEASING, INC., B&C TIMBERS, LLC., and/or BB&S
ACQUISITION CORPORATION knew or should have known that
the Defendant, WILEY LENUE HOOKS, JR.'S drivers license had

been suspended.

19. Despite the Defendant, WILEY LENUE HOOKS, JR.’s

demonstrated inability to operate a motor vehicle in a safe manner
and/or in accordance with law, the Defendants, GREGORY
LEASING COMPANY, INC., GREGORY TRUCKING
COMPANY, INC., BSG LEASING, INC., B&C TIMBERS,
LLC., and/or BB&S ACQUISITION CORPORATION entrusted,
permitted, authorized and provided the Defendant, WILEY LENUE
HOOKS, JR., with the commercial tractor trailer truck he was

operating on August 24, 2016.

20. Despite the Defendant, WILEY LENUE HOOKS, JR.’s

demonstrated inability to operate a motor vehicle in a safe
manner and/or in accordance with the law, the Defendants,
GREGORY LEASING COMPANY, INC., GREGORY
TRUCKING COMPANY, INC., BSG LEASING, INC., B&C

TIMBERS, LLC., and/or BB&S ACQUISITION CORPORATION

Page 6 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 7 of 61

10

11

12

13

14

15

17

18

19

20

21

22

hired and/or retained the Defendant, WILEY LENUE HOOKS,
JR., as their employee and/or agent as of and through August 24,

2016.

21. Asa direct and proximate result of the aforesaid acts and conduct

of the Defendants, WILEY LENUE HOOKS, JR., GREGORY
LEASING COMPANY, INC., GREGORY TRUCKING
COMPANY, INC., BSG LEASING, INC., B&C TIMBERS,
LLC., and/or BB&S ACQUISITION CORPORATION, the
commercial tractor trailer truck operated by the Defendant, WILEY
LENU HOOKS, JR., struck the Plaintiff's intestate’s vehicle,

causing the Plaintiffs intestate to suffer severe injuries.

22. As a result of the injuries sustained thereof, the Plaintiff's

intestate, GEORGE J. FORBES, suffered great pain of body
and anguish of mind, incurred large expenses for medical
care and attendance, was prevented from transacting his
business, and thereafter on August 26, 2016, the plaintiff's

intestate, GEORGE J. FORBES, died.

23. Driving tractor-trailers on the roads of America is dangerous,

potentially causing injury and death, unless skillfully and

carefully done.

24. Driving a tractor trailer truck involves a foreseeable risk of harm

to others unless carefully and competently done.

Page 7 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 8 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

25. Single tractor-trailers, when fully loaded, weigh as much as
80,000 pounds.

26. As a result of the potential dangers of tractor-trailers to the
motoring public, the federal government requires all interstate
motor carriers/trucking companies to be licensed.

27. Once licensed, the motor carrier/trucking company is issued
public authority to operate tractor-trailers in interstate
transportation.

28. The U.S. Department of Transportation, through the Federal
Motor Carrier Safety Administration (FMCSA), issues the
operating authority to operate as a motor carrier/trucking
company.

29. GREGORY TRUCKING COMPANY, INC., first received
operating authority from the DOT in 1992.

30. BB&S Acquisition Corporation received operating authority
from the DOT in 1989.

31. The MCSA _ both supervises and _ inspects motor
carriers/trucking companies it licenses and provides safety
ratings for the companies, which it publishes for free on the

internet.

Page 8 of 61

 
 

10

1]

12

13

14

15

16

17

18

19

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 9 of 61

32. Licensed motor carriers/trucking companies are either non-
rated by the FMCSA or are provided one of three safety ratings:
satisfactory, conditional, or unsatisfactory.

33. Safer motor carriers/trucking companies are provided
"satisfactory" safety ratings.

34. Companies with known systemic problems and risks are given
“conditional" safety ratings, and the FMCSA offers those
“conditional” companies advice and materials to improve
operations, eliminate known problems, and obtain a satisfactory
rating.

35. A “conditional” safety rating indicates that the trucking
company “does not have adequate safety management controls
in place...” and are a risk to violate 49 CFR §385.5(a-k).

36. Violations of 49 CFR § 385.5 (a-k) include:

a. Commercial driver's license standard violations;

b. Inadequate levels of financial responsibility;

c. The use of unqualified drivers;

d. Improper use and driving of motor vehicles;

e. Unsafe vehicles operating on the highways;

f. Failure to maintain accident registers and copies of
accident reports;

Page 9 of 61

 
 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 10 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

 

g. The use of fatigued drivers;

h. Inadequate inspection, repair, and maintenance of
vehicles;

i. Transportation of hazardous materials, driving and
parking rule violations;

j. Violation of hazardous materials regulations; and

k. Motor vehicle accidents

37. GREGORY TRUCKING COMPANY, INC., is a commercial
trucking company supervised by the FMCSA, that at all relevant
times had a “conditional" safety rating.

38. GREGORY TRUCKING COMPANY, INC., underwent a
compliance review by the Department of Transportation on 8
February 2011.

39. The compliance review revealed approximately 170 trucking
safety violations agains!’ GREGORY TRUCKING COMPANY,
INC.

40. After the compliance review the DOT proposed an
“unsatisfactory” rating (“The carrier does not have adequate safety
management controls in place and has committed serious safety
violations.”)

41. Motor carriers/trucking companies rated “unsatisfactory” are so

dangerous they are forbidden to operate and are put out of business.

Page 10 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 11 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

42. GREGORY TRUCKING COMPANY, INC., presented a plan of

proposed safety changes and as a result of the proposed safety
changes on or about 29 March 2011 the Department of
Transportation upgraded its final safety rating of GREGORY

TRUCKING COMPANY, INC., to "conditional.

43. Between 2011 and 2017, GREGORY TRUCKING COMPANY,

INC., committed over 700 additional trucking safety violations.

44. Defendantt WILEY LENUE HOOKS, JR., GREGORY

‘LEASING COMPANY, INC., GREGORY TRUCKING
COMPANY, INC., BSG LEASING, INC., B&C TIMBERS,
LLC., and/or BB&S ACQUISITION CORPORATION and their
employees and agents were subject to the rules and regulations
contained and set forth in Title 49, Code of Federal Regulations

(Federal Motor Carrier Safety Regulations.)

45. The Motor Carrier Safety Regulations define “Motor Carrier” as a

for hire motor carrier or a private motor carrier; including a motor
carrier’s agents, officers and representatives, as well as employees
responsible for hiring, supervising, training, assigning, or
dispatching of drivers and employees concerned with the
installation, inspection, and maintenance of motor vehicle
equipment and/or accessories, this definition includes the term
“employer.” 49 CFR §390.5.

Page 11 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 12 of 61

10

11

12

13

14

1S

16

17

18

19

20

2]

22

46. At all times relevant GREGORY TRUCKING COMPANY,
INC., and BB&S ACQUISITION CORPORATION were “motor
carriers.”

47. The Motor Carrier Safety Regulations define an “Employee” as
any individual, other than an employer, who is employed by an
employer and who, in the course of his or her employment directly,
affects commercial motor vehicle safety. “Employee” includes a
driver of a commercial motor vehicle (including an independent
contractor while in the course of operating a commercial motor
vehicle), a mechanic and a freight handler. 49 CFR §390.5

48. At all relevant time, Defendant WILEY LENUE HOOKS, JR.,
was a driver of a commercial tractor trailer and therefore, an
“employee,” as defined by the Motor Carrier Safety Regulations.

49. The Motor Carrier Safety Regulations define a “shipper” as a
“person who tenders property to a motor carrier or driver of a
commercial motor vehicle for transportation in _ interstate
commerce.” 49 CFR §390.5

50. At all relevant times the defendants B&C TIMBERS, LLC., and

BB&S ACQUISITION CORPORATION were “shippers.”

Page 12 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 13 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

51. The Motor Carrier Safety Regulations define “Motor Vehicle” as
any vehicle, machine, tractor, trailer or semi-trailer propelled or
drawn by mechanical power and used upon the highways in the
transportation of passengers or property, or any combination
thereof determined by the Federal Motor Carrier Safety
Administration. 49 CFR §390.5

52. At all relevant times the tractor trailer driven by WILEY LENUE
HOOKS, JR., was a “Motor Vehicle” as defined by the Motor
Carrier Safety Regulations.

53. The Motor Carrier Safety Regulations define “Employer” as any
person engaged in a business affecting interstate commerce that
owns or leases a commercial motor vehicle in connection with that
business, or assigns employees to operate it. 49 CFR §390.5

54. At all relevant times the defendants, GREGORY TRUCKING
COMPANY, INC., GREGORY LEASING COMPANY, INC.,
BSG LEASING, INC., B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION were “employers.”

55. “For Hire Motor Carrier” means a person engaged in the

transportation of goods or passengers for compensation. 49 CFR

§390.5.

Page 13 of 61

 
 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 14 of 61

10

11

12

13

14

15

16

17

18

19

20

21

 

56. Interstate “Shippers” such as B&C TIMBERS, LLC, and BB&S
ACQUISITION CORPORATION have a duty to qualify and hire
safe motor carriers/trucking companies.

57. In order to fulfill its duty to qualify and hire safe motor carriers/
trucking companies, a shipper has a duty to investigate a motorcamie’s
safety record.

58. It is the normal custom and practice for “shippers” such as B&C
TIMBERS, LLC., and BB&S ACQUISITION CORPORATION
when hiring motor carriers/trucking companies, to perform a safety
analysis of the motor carrier, including a review of the free FMCSA
websites and the published safety ratings before hiring the motor
carrier to ship its goods.

59. On or about 22 August 2016, B&C TIMBERS, LLC., hired
GREGORY TRUCKING COMPANY, INC., to transport a load
of its lumber to BB&S ACQUISITION CORPORATION in Rhode
Island.

60. On or about 22 August 2016, GREGORY TRUCKING
COMPANY, INC., used a tractor it leased from GREGORY
LEASING COMPANY, INC., for the delivery to BB&S

ACQUISITION CORPORATION in Rhode Island.

Page 14 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 15 of 61

10

1]

12

13

14

15

16

17

18

19

21

22

61. On or about 22 August 2016, GREGORY TRUCKING
COMPANY, INC., used a trailer it leased from BSG LEASING,
INC., for the delivery to BB&S ACQUISITION CORPORATION
in RI. |

62. On or about 22 August 2016, GREGORY TRUCKING
COMPANY, INC., assigned its driver, WILEY LENUE
HOOKS, JR., to deliver B&C TIMBER, LLC.’s lumber to
BB&S ACQUISITION CORPORATION in Rhode Island.

63. At all material times GREGORY TRUCKING CO. INC., was
the employer of WILEY LENUE HOOKS, JR.

64. On 22-23 August 2016 WILEY LENUE HOOKS, JR., was
operating a commercial tractor trailer arising out of and in the
course of his employment with GREGORY TRUCKING
COMPANY, INC., and transporting a load for the “shipper” -
B&C TIMBERS, LLC. to BB&S ACQUISITION
CORPORATION in Rhode Island.

65. The transportation of the lumber by GREGORY TRUCKING
COMPANY, INC., on 22-23 August 2016 was in furtherance of the
business of _B&C TIMBERS, LLC., GREGORY TRUCKING
COMPANY, INC., and BB&S ACQUISITION
CORPORATION.

Page 15 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 16 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

66. The transportation of the lumber for B&C TIMBERS, LLC.,
on 22-23 August 2016 was in the required time and space
requirements imposed on GREGORY TRUCKING COMPANY,
INC., by B&C TIMERS, LLC, AND BB&S ACQUISITION
CORPORATION.

67. When B&C TIMBERS, LLC., chose GREGORY TRUCKING
COMPANY, INC. to transport its lumber in interstate
commerce on 22-23 August 2016, B&C TIMBERS, LLC.,
became the effective or statutory employer of GREGORY
TRUCKING CO. INC., and WILEY LENUE HOOKS, JR.

68. On 22-23 August 2016, GREGORY TRUCKING
COMPANY, INC. and WILEY LENUE HOOKS, JR., at all
times were in the course and scope of their employment with
B&C TIMBERS, LLC.

69. When B&C TIMBERS, LLC., chose GREGORY TRUCKING
COMPANY, INC., to transport its lumber on 22-23 August
2016, in interstate commerce, GREGORY TRUCKING
COMPANY, INC., became a contractor of B&C TIMBERS,
LLC.

70. On 22-23 August 2016, B&C TIMBERS, LLC., GREGORY
TRUCKING COMPANY, INC., and BB&S ACQUISITION
CORPORATION had acommon goal: to move goods for profit.

Page 16 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 17 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

71. On 22-23 August 2016, B&C TIMBERS, LLC., GREGORY
TRUCKING COMPANY, INC., and BB&S ACQUISITION
CORPORATION managed the interstate transportation of the
lumber for mutual profit.

72. B&C TIMBERS, LLC., GREGORY TRUCKING COMPANY, INC.,
and BB&S ACQUISITION CORPORATION profited from the
mutual relationship with one another concerning the delivery of
lumber by GREGORY TRUCKING COMPANY, INC., to
BB&S ACQUISITION CORPORATION on 23 August 2016.

73. On 23 August 2016 GREGORY TRUCKING COMPANY,
INC., delivered to BB&S ACQUISITION CORPORATION in
Rhode Island the lumber purchased from B&C TIMBERS,
LLC.

74. On 23 August 2016 BB&S ACQUISITION CORPORATION
hired GREGORY TRUCKING COMPANY, INC., to deliver
trailer load of lumber to L.P. Adams in Dalton, MA.

75. When BB&S ACQUISITION CORPORATION chose
GREGORY TRUCKING COMPANY, INC., to transport its
lumber on 23 August 2016, in interstate commerce, GREGORY
TRUCKING COMPANY, INC., became a contractor of BB&S
ACQUISITION COORPORATION.

Page 17 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 18 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

76. On 23-24 August 2016, GREGORY TRUCKING
COMPANY, INC., and BB&S ACQUISITION
CORPORATION had acommon goal: to move goods for profit.

77. On 23-24 | August 2016, GREGORY TRUCKING
COMPANY, INC., and BB&S ACQUISITION
CORPORATION managed the interstate transportation of lumber
for mutual profit.

78. GREGORY TRUCKING COMPANY, INC, and BB&S
ACQUISITION CORPORATION profited from the mutual
relationship with one another concerning the delivery of lumber
by GREGORY TRUCKING COMPANY, INC., to LP Adams
on 24 August 2016.

79. On 24 August 2016 at approximately 6:30 AMM. GREGORY
TRUCKING COMPANY, INC., delivered to L.P. Adams in
Dalton, MA. the lumber purchased from BB&S
ACQUISITION CORPORATION.

80. At approximately 7:00 A.M. on 24 August 2016 GREGORY
TRUCKING COMPANY, INC.’s tractor trailer driver —
WILEY LENUE HOOKS, JR., ran a red light and crashed into

the pick-up truck of the Plaintiff.

Page 18 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 19 of 61

10

1]

12

13

14

15

16

17

18

19

20

81. Neither GREGORY TRUCKING COMPANY, INC., nor

WILEY LENUE HOOKS, JR., would have been in Dalton, MA.
but/for having been hired by BB&S ACQUISITION

CORPORATION to deliver lumber to LP Adams.

82. GREGORY TRUCKING COMPANY, INC.’s “conditional”

safety rating was publicly available to the world at large and
specifically to B&C TIMBERS, LLC., on or about

22 August 2016 and to BB&S ACQUISITION
CORPORATION on 23 August 2016, was easily
accessible, and a warning to all potential shippers that
GREGORY TRUCKING COMPANY, INC., did not have
adequate safety management controls in place and was a

dangerous motor carrier that put the public at great risk.

83. For at least thirty (30) days before the crash that killed

GEORGE FORBES, the FMCSA's Safety Measurement System
Behavior Analysis & Safety Improvement Categories (BASIC)

placed an “ALERT” notice next to the category: “crash indicator.”
The “ALERT” informed anyone who checked that GREGORY

TRUCKING COMPANY, _ INC, was at a_ high

Page 19 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 20 of 61

~)

84.

    

OMIS

Crash Sum Date’ 011012010 To 11)'072t8
Crash Detad Date: 01/01/2010 To 11/102018
Insp Sum Date: 0110172010 To t 41102018

Motor Cartier fikinagement ins Dita Dale 1012010 To 11072018
FNC SA *  {yformation System inspector:
Company Safety Profle
al Name: GREGORY TRUCKING COMPANY INC
ng Business As:
20TH: 94749
sport 2 BASICs Safety Information
a : WiMihokss 22JULAG
BASE : gat gation Assessment
Percentile Investigation Investigation On-Road Safety
“ Deficient Defictent Date Performance
Unsafe Driving < 3insp. wl vidlatons
Hours-of-Service {HOS} <3insp. wi violations
Compliance |
Driver Fitness OGFEB-1 <5 ingp, w/ violations
ontrolled Substances and ORFEB-11 0%
Alcohol | :
Vehicle Maintenance 60 O8-FEB-11 Display Percentile
dazardous Materials (HM) No HM Veh. insp.
compliance |
crash Indicator 7 Display Percentile Art
surancelOther Not Appkcable
B&C TIMBERS, LLC., and BB&S ACQUISITION

CORPORATION are highly sophisticated “shippers” routinely

shipping millions of board feet of lumber a year with motor

carriers/trucking companies on the roads of this nation.

85. BB&S AQUISITION CORPORATION has its own operating

authority issued by the U.S. Department of Transportation, is a

motor carrier, and has at least six tractor trailers of its own to

deliver its lumber.

Page 20 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 21 of 61

10

11

13

14

15

16

17

18

19

20

21

22

86. B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATIONS businesses involve the regular qualifying and
hiring of motor carriers/trucking companies to transport loads to
its customers.

87. B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION were responsible for the standards they used
to qualify and hire motor carriers/trucking companies to haul
their goods to their customers in interstate commerce.

88. B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION failed to ensure they had the proper rules,
regulations, policies, and procedures in place to qualify and hire
safe motor carriers/trucking companies.

89. GREGORY TRUCKING COMPANY, INC.’s dangerous
safety record put the world on notice of the foreseeable risk of
harm to the public, specifically including an ALERT that it
was at a high risk for crashes.

90. At all times, B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION had the capacity and ability
to determine the safety, fitness, and suitability of GREGORY
TRUCKING COMPANY, INC., to transport their goods in
interstate commerce and on America’s roads and highways.

Page 21 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 22 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

91. B&C TIMBERS, LLC., and BB&S ACQUISITION

CORPORATION did not obtain a written safety plan from
GREGORY TRUCKING COMPANY, INC.,
prior to hiring it on or about 22 August 2016 and 23 August

2016 respectively to deliver their lumber.

92. B&C TIMBERS, LLC., and BB&S ACQUISITION

CORPORATION never checked with GREGORY TRUCKING

COMPANY, INC, to determine if GREGORY TRUCKING
COMPANY, INC, was taking meaningful steps to become a safer
motor carrier and improve its driver safety and fleet safety
practices before assigning their loads to GREGORY TRUCKING

CO. INC.

93. B&C TIMBERS, LLC., and BB&S ACQUISITION

CORPORATION _ specifically chose to hire GREGORY
TRUCKING COMPANY, INC., to haul their goods when they
knew, had reason to know, or should have known. that
GREGORY TRUCKING COMPANY, _INC., had a

“conditional” safety rating and its crash risk was in ALERT

Status.

Page 22 of 61

 
 

N

a

ws

15

16

17

18

19

PO

P|

D2

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 23 of 61

94. GREGORY TRUCKING COMPANY, INC., was, and

remained at all relevant times, an incompetent and unsafe motor
camiertrucking company which B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION knew, had reason to know, or

should have known.

95. Theharm to Plaintiff was caused by GREGORY

TRUCKING COMPANY, INC.’s known incompetence, safety
violations, and inadequate safety management systems,

specifically including but not limited to the violations listed in
49 CFR §§ 385.5 and 395 and ALERT to the public that
GREGORY TRUCKING COMPANY, INC., was a high risk for a
crash, and as otherwise set forth herein and as will be shown at

trial after discovery.

96. GREGORY TRUCKING CoO. INC.’s actions and inactions

as described herein were negligent and, combined with the
negligent acts of WILEY LENUE HOOKS, JR., B&C TIMBERS,
LLC., BB&S ACQUISITION CORPORATION, GREGORY
LEASING, COMPANY, INC., and BSG LEASING, INC., and

were the proximate cause of the damages to the plaintiff.

Page 23 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 24 of 61

i)

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26

97. B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION knew, or should have known, prior to all the
relevant dates in this case, that putting unsafe motor
carriers/trucking companies on the road was likely to result in
wrecks causing serious injury and death.

98. A trucking company must use only qualified drivers to prevent
crashes & protect everyone from injury and death.

99. A shipper must choose a competent & careful trucking
company to ship its goods to prevent disaster on the highways.

100.Tractor trailers must follow the safety rules of the road to

prevent crashes & protect everyone from injury and death.

COUNT I
M.G.L. C. 229 §§2,and_ 6
NEGLIGENCE v. WILEY LENUE HOOKS, JR.
101.Plaintiff states all previous paragraphs as if set forth herein.
102.At the time of the crash, Defendant WILEY LENUE

HOOKS, JR., owed a duty to the Plaintiff to operate the

tractor trailer with ordinary care.

Page 24 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 25 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

103.At the time of the crash, Defendant WILEY LENUE

HOOKS, JR., breached said duty through negligence, gross
negligence, malicious, willful, wanton and/or reckless
conduct and as a direct and proximate result of the
negligence, gross negligence, malicious, willful, wanton
and/or reckless acts and conduct of the Defendant, WILEY
LENUE HOOKS, JR., the Plaintiff's instate, GEORGE J.
FORBES, suffered great pain of body and anguish of mind,
incurred large expenses for medical care and attendance, was
prevented from transacting his business, and thereafter on
August 26, 2016, the Plaintiffs intestate, GEORGE J.

FORBES, died.

104.This Count is brought by the Personal Representative

against the Defendant, WILEY LENUE HOOKS, JR., for
conscious pain and suffering, loss of earning capacity prior to
death, medical expenses, and funeral and burial expenses
sustained by GEORGE J. FORBES, and is brought for the

benefit of the Estate of GEORGE J. FORBES.

105.This Count is brought by the Personal Representative

against the Defendant, WILEY LENUE HOOKS, JR.., for the
death of GEORGE J. FORBES, loss of consortium, society,

Page 25 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 26 of 61

N

10

11

12

13

14

15

16

17

18

19

20

2]

23

24

companionship, loss of services, and net loss of expected
income for the time after death for the use of the next of kin of
the said GEORGE J. FORBES.
WHEREFORE, the Plaintiff demands judgment against the
Defendant, WILEY LENUE HOOKS, JR., for compensatory
damages, punitive damages in an amount sufficient to punish the
defendant(s) and deter others from similar misconduct,

conscious pain and suffering, interest, costs, compensation for

the loss of the reasonably expected net income, services,

protection, care assistance, society, companionship, comfort,
guidance counsel, and advice of the decedent and for such other

and further relief the Court deems equitable and just.

COUNT I

M.G.L. c. 229, §§ 2. 6
VICARIOUS LIABILITY v. GREGORY TRUCKING

COMPANY, INC., B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION
106. Plaintiff states all previous paragraphs as if set forth herein.
107.As a matter of law, a tractor trailer truck driver can have

multiple employers for a single trip. Zamolla v. Hart, 31 F.3d

 

911, 916 (9" Cir. 1994)

Page 26 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 27 of 61

10

1]

12

13

14

15

16

17

18

19

20

2)

22

108. At all times relevant, Defendant WILEY LENUE HOOKS,
JR., was acting in the course and scope of his agency and/or
employment with defendant(s) GREGORY TRUCKING
COMPANY, INC., B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION.

109.Defendant(s) GREGORY TRUCKING COMPANY, INC.,
B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION are vicariously liable for the negligence, gross
negligence, malicious, willful, wanton and/or reckless conduct of
WILEY LENUE HOOKS, JR., based upon the doctrines of Agency
and Respondeat Superior.

110.The conduct of the defendant GREGORY TRUCKING
COMPANY, INC., B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION was negligent, grossly negligent,
malicious, willful, wanton, and/or reckless and was the proximate
cause of the Plaintiffs death.

111. This Count is brought by the Personal Representative
against the Defendants, GREGORY TRUCKING COMPANY,
INC., B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION for conscious pain and suffering, loss of
earning capacity prior to death, medical expenses, and

Page 27 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 28 of 61

10

11

12

13

14

15

16

17

18

19

20

2]

22

funeral and burial expenses sustained by GEORGE J.
FORBES, and is brought for the benefit of the Estate of
GEORGE J. FORBES.

112.This Count is brought by the Personal Representative
against the Defendants, GREGORY TRUCKING COMPANY,
INC., B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION for the death of GEORGE J. FORBES, loss
of consortium, society, companionship, loss of services, and
net loss of expected income for the time after death for the use of

the next of kin of the said GEORGE J.FORBES.

WHEREFORE, the Plaintiff demands judgment against the
Defendant, GREGORY TRUCKING COMPANY, INC., B&C
TIMBERS, LLC., and BB&S ACQUISITION CORPORATION for
compensatory damages, punitive damages in an amount
sufficient to punish the defendant(s) and deter others from
similar misconduct, conscious pain and suffering, interest,
costs, compensation for the loss of the reasonably expected net
income, services, protection, care assistance, society,
companionship, comfort, guidance counsel, and advice of the
decedent and for such other and further relief the Court deems
equitable and just.

Page 28 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 29 of 61

Nn PWN

10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

COUNT Ill
M.G.L. c. 229, §§ 2, 6
REGISTERED OWNER LIABILITY (M.G.L. c. 231 §85A) v.
GREGORY LEASING COMPANY, INC.

113.Plaintiff states, all previous paragraphs as if set forth herein.

114.At all times relevant to this action, GREGORY LEASING
COMPANY, INC., was the registered owner of the tractor being
operated by WILEY LENUE HOOKS, JR.

115.At the time of the crash, the tractor was being operated by a
person — WILEY LENUE HOOKS, JR., under the control of the
registered owner - GREGORY LEASING COMPANY, INC.

116.Defendant GREGORY LEASING CO, INC., is liable for the
negligence, gross negligence, malicious, willful, wanton and/or
reckless conduct of WILEY LENUE HOOKS, JR., based upon it
being the registered owner of the tractor causing the crash and
subsequent death of the Plaintiff and WILEY LENUE HOOKS, JR.
being its agent.

117.The conduct of the defendant GREGORY LEASING CO, INC.,
was negligent, grossly negligent, malicious, willful, wanton,
and/or reckless and was the proximate cause of the Plaintiff's

death.

Page 29 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 30 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

118.This Count is brought by the Personal Representative
against the Defendant, GREGORY LEASING CO, INC., for
conscious pain and suffering, loss of earning capacity prior to
death, medical expenses, and funeral and burial expenses
sustained by GEORGE J. FORBES, and is brought for the
benefit of the Estate of GEORGE J. FORBES.
119.This Count is brought by the Personal Representative
against the Defendant, GREGORY LEASING CO, INC., for
the death of GEORGE J. FORBES, loss of consortium,
society, companionship, loss of services, and net loss of
expected income for the time after death for the use of the next of
kin of the said GEORGE J. FORBES.
WHEREFORE, the Plaintiff demands judgment against the
Defendant, GREGORY LEASING CO, INC., for compensatory
damages, punitive damages in an amount sufficient to punish
the defendant(s) and deter others from similar misconduct,
conscious pain and suffering, interest, costs, compensation for
the loss of the reasonably expected net income, services,
protection, care assistance, society, companionship, comfort,
guidance counsel, and advice of the decedent and for such other
and further relief the Court deems equitable and just.

Page 30 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 31 of 61

won nant WN —

—_
oO

1]

12

13

14

15

16

17

18

19

20

21

23

24

25

26

COUNT IV
M.G.L. c. 229, §§2, 6
NEGLIGENT ENTRUSTMENT v. GREGORY
TRUCKING COMPANY, INC., GREGORY

LEASING COMPANY, INC., and BSG LEASING, INC.

120. Plaintiff states all previous paragraphs as if set forth herein.

121.The Defendant, GREGORY LEASING COMPANY, INC.,
entrusted a tractor to GREGORY TRUCKING COMPANY,
INC. — an unfit motor carrier.

122. The defendant, BSG LEASING, INC., entrusted a trailer to
GREGORY TRUCKING COMPANY, INC., - an unfit motor
carrier.

123.The Defendant GREGORY TRUCKING COMPANY,
INC., entrusted a tractor trailer to WILEY LENUE HOOKS,
JR., - an unfit tractor trailer driver.

124.The defendant, GREGORY LEASING COMPANY, INC.,
gave specific or general permission to GREGORY TRUCKING
COMPANY, INC., - an unfit interstate motor carrier — to operate
its tractor in interstate commerce.

125.The defendant, BSG LEASING, INC., gave specific or
general permission to GREGORY TRUCKING COMPANY,
INC., - an unfit interstate motor carrier — to operate its trailer in

interstate commerce.

Page 31 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 32 of 61

tO

10

11

12

13

14

15

16

17

18

19

20

21

22

126.The defendant, GREGORY TRUCKING COMPANY,
INC., gave specific or general permission to WILEY LENUE
HOOKS, JR., - an unfit tractor trailer driver — to operate a tractor
trailer in interstate commerce.

127.The defendant, GREGORY LEASING COMPANY, INC.,
knew or should have known of the incompetence or unfitness of
GREGORY TRUCKING COMPANY, INC., as an interstate
motor carrier.

128. The defendant, BSG LEASING, INC., knew or should have
known of the incompetence or unfitness of GREGORY
TRUCKING COMPANY, INC., as an interstate motor carrier.

129.The defendant, GREGORY TRUCKING COMPANY,
INC., knew or should have known of the incompetence or
unfitness of WILEY LENUE HOOKS, JR., as a tractor trailer
driver.

130.The conduct of the defendants GREGORY LEASING
COMPANY, INC., BSG LEASING, INC., and GREGORY
TRUCKING COMPANY, INC., was negligent, grossly

negligent, malicious, willful, wanton, and/or reckless.

Page 32 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 33 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

131.The negligence, gross negligence, malicious, willful,
wanton and/or reckless conduct of the defendants,
GREGORY LEASING COMPANY, INC., BSG LEASING,
INC., and GREGORY TRUCKING COMPANY, _INC.,
proximately caused the death of the Plaintiff.

132. This Count is brought by the Personal Representative
against the Defendants, GREGORY LEASING COMPANY,
INC., BSG LEASING, INC., and GREGORY TRUCKING
COMPANY, INC., for conscious pain and suffering, loss of
earning capacity prior to death, medical expenses, and
funeral and burial expenses sustained by GEORGE J.
FORBES, and is brought for the benefit of the Estate of
GEORGE J. FORBES.

133.This Count is brought by the Personal Representative
against the Defendants, GREGORY LEASING COMPANY,
INC., BSG LEASING, INC., and GREGORY TRUCKING
COMPANY, INC., for the death of GEORGE J. FORBES,
loss of consortium, society, companionship, loss of services,
and net loss of expected income for the time after death for the

use of the next of kin of the said GEORGE J.FORBES.

Page 33 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 34 of 61

10

1]

12

13

14

15

16

17

18

19

20

22

23

24

25

WHEREFORE, the Plaintiff demands judgment against the
Defendants, GREGORY LEASING COMPANY, INC., BSG
LEASING, INC., and GREGORY TRUCKING COMPANY,
INC., for compensatory damages, punitive damages in an
amount sufficient to punish the defendant(s) and deter others
from similar misconduct, conscious pain and suffering, interest,
costs, compensation for the loss of the reasonably expected net
income, services, protection, care assistance, society,
companionship, comfort, guidance counsel, and advice of the
decedent and for such other and further relief the Court deems

equitable and just.

COUNT V

M.G.L. c. 229, §§2, 6
NEGLIGENT ENTRUSTMENT —FMCSRs vy.

GREGORY TRUCKING COMPANY, INC.

134. Plaintiff states all previous paragraphs as if set forth herein.
135.On or about 22 August 2016 GREGORY TRUCKING CO.,
INC., entrusted a tractor trailer to WILEY LENUE HOOKS,

JR., - an unfit tractor trailer driver.

Page 34 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 35 of 61

10

li

12

13

14

15

16

17

18

19

20

21

22

136.The defendant, GREGORY TRUCKING COMPANY,
INC., had a duty — pursuant to the Federal Motor Carrier Safety
Administration’s Rules (FMCSRs) - to verify that its agent and/or
employee — WILEY LENUE HOOKS, JR., - had a valid
Commercial Driver’s License (CDL), and/or was otherwise
qualified under the FMCSRs to operate a commercial vehicle.

137.The Defendant, GREGORY TRUCKING COMPANY,
INC., failed to verify its agent and/or employee — WILEY
LENUE HOOKS, JR., - had a valid CDL and/or was
otherwise qualified under the FMCSRs as a commercial
driver and entrusted a tractor and/or trailer to WILEY
LENUE HOOKS, JR., - an unfit person - whose
incompetence or unfitness caused the death of the Plaintiff.

138.The defendant, GREGORY TRUCKING COMPANY,
INC., gave specific or general permission to WILEY LENUE
HOOKS, JR., to operate the tractor and/or trailer without verifying
he had a valid CDL license or was otherwise qualified under the
FMCSRs to operate a commercial vehicle.

139.The defendant, GREGORY TRUCKING COMPANY,
INC., INC., knew or should have known its agent and/or
employee - WILEY LENUE HOOKS, JR., - did not have a valid

Page 35 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 36 of 61

NO

10

1]

12

13

14

15

16

17

18

19

20

21

22

CDL and was otherwise unqualified under the FMCSRs and unfit
to operate a commercial vehicle.

140.The negligence, gross negligence, malicious, willful, wanton
and/or reckless conduct of GREGORY TRUCKING
COMPANY, INC., was the proximate cause of the Plaintiff's
death.

141.The defendant, GREGORY TRUCKING COMPANY,
INC., is liable for its negligent, malicious, willful, wanton, gross
negligence, and/or reckless conduct of failing to verify its agent
and/or employee — WILEY LENUE HOOKS, JR., - had a valid
CDL and/or was otherwise qualified under the FMCSRs to operate
a commercial vehicle.

142.The conduct of the defendant GREGORY TRUCKING
COMPANY, was malicious, willful, wanton, grossly negligent,
and reckless and caused the death of the Plaintiff.

143.This Count is brought by the Personal Representative
against the Defendant, GREGORY TRUCKING
COMPANY, for conscious pain and suffering, loss of
earning capacity prior to death, medical expenses, and
funeral and burial expenses sustained by GEORGE J.
FORBES, and is brought for the benefit of the Estate of
GEORGE J. FORBES.

Page 36 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 37 of 61

tN

10

1]

12

13

14

15

16

17

18

19

20

21

144.This Count is brought by the Personal Representative
against the Defendant GREGORY TRUCKING
COMPANY, for the death of GEORGE J. FORBES, loss of
consortium, society, companionship, loss of services, and net
loss of expected income for the time after death for the use of the

next of kin of the said GEORGE J. FORBES.

WHEREFORE, the Plaintiff demands judgment against the
Defendant, GREGORY TRUCKING COMPANY, INC., for

compensatory damages, punitive damages in an amount
sufficient to punish the defendant(s) and deter others from
similar misconduct, conscious pain and suffering, interest,
costs, compensation for the loss of the reasonably expected net
income, services, protection, care assistance, society,
companionship, comfort, guidance counsel, and advice of the
decedent and for such other and further relief the Court deems

equitable and just.

Page 37 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 38 of 61

oon nn & WwW WY

10

11

12

13

14

15

16

\7

18

19

20

21

22

23

25

COUNT VI

M.G.L. c. 229, §§2, 6
NEGLIGENT EMPLOYMENT, HIRING,

TRAINING, SUPERVISION, & RETENTION v. GREGORY
TRUCKING COMPANY, INC.

145. Plaintiff states all previous paragraphs as if set forth herein.

146. The Defendant, GREGORY TRUCKING COMPANY,
INC., had a duty to employ, hire, train, supervise and retain safe
truck drivers to prevent injuries and protect the public.

147.The Defendant, GREGORY TRUCKING COMPANY, INC.,
had a duty, imposed by law and regulation, to diligently and
adequately hire, train, supervise and retain safe truck drivers to the
extent mandated by the Federal Motor Carrier Safety Regulations
Parts §§390-397. Such duties include, but are not limited to:

A.To obtain a complete employment application before
permitting an agent, servant, and/or employee” to drive a
commercial vehicle. 49 CFR §391.21;

B.To investigate the agents, servants, and/or “employee’s”
drivers employment record during the preceding three (3)
years by all reasonable means. 49 CFR §391.23(a)(2),

391.23(c);

Page 38 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 39 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

.To inquire into the agent’s, servant’s, and/or “employee’s”

driving record within thirty (30) days after employment

begins. 49 CFR §391.23(a);

.To require a successfully completed road test before

commencing employment, and permitting the applicant, agent,
servant, and/or ‘employee” to drive a commercial motor

vehicle. 49 CFR §391.31(a);

. To investigate the driver’s safety performance history with the

Department of Transportation regulated employer during the

preceding three (3) years. 49 CFR §391.23(2);

. Ensure that its driver was physically qualified to operate a

tractor trailer and had a valid and current DOT medical

examiner’s certificate. 49 CFR §391.41;

.Ensure that its driver was properly licensed to

operate a tractor trailer;

.To require and verify its drivers pass a knowledge

and skills test as prescribed by Federal Motor
Carrier Safety Regulations. 49 CFR §380.109 and 49

CFR §380.509;

Page 39 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 40 of 61

10

il

12

13

14

15

16

17

18

19

20

21

22

I. To train its drivers on the Federal Motor Carrier Safety
Regulations pertaining to medical certification, medical
examination procedures, general qualifications, responsibilities
and disqualifications. 49 CFR §380.503;

J. To ensure that its drivers have been properly trained and show
proof of that training with a training certificate. 49 CFR
§391.41; 49 CFR §380.505;

K.To ensure that its drivers were continuously physically
qualified to safely operate a tractor trailer. 49 CFR §391.41, 49
CFR §391.43;

L.To maintain a driver qualification file for each
driver employed. 49 CFR §391.51;

M. To maintain a driver investigation history file
for each driver it employs. 49 CFR §391.53;

N.To not allow or permit its on duty drivers to be in
possession of drugs as listed in 49 CFR §392.4(a);

O.To not schedule a run, nor permit, nor require the
operation of any commercial vehicle between
points in such a period of time as would necessitate
the commercial vehicle being operated at seeds

greater than those prescribed by law. 49 CFR §392.6;

Page 40 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 41 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

P. To require observance by its drivers of any duty or

prohibition imposed upon the drivers by the federal

Motor Carrier Safety Regulations. 49 CFR §390.11;

.To not require or permit a driver, including

Defendant WILEY LENUE HOOKS, JR., to operate
a commercial motor vehicle, while the driver’s

ability or alertness is so impaired, or so likely to
become impaired, through fatigue, illness, or any
other cause, as to make it unsafe for him/her to

begin or continue to operate the commercial motor

vehicle. 49 CFR §392.3;

.To not permit allow a driver, including Defendant

WILEY LENUE HOOKS, JR., to operate a
commercial motor vehicle unless that person is

qualified to drive a commercial motor vehicle. 49

CFR §391.11:;

.To not aid, abet, encourage or require any of its

employees to violate the safety regulations

contained within chapter 390. 49 CFR §390.13;

Page 41 of 61

 
 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 42 of 61

10

1]

12

13

14

15

16

17

18

19

20

21

22

 

T.

W.

To prohibit its employees from driving a
commercial motor vehicle unless the employee had
first completed and furnished defendants with an
application for employment that meets. the

requirements as set forth in 49 CFR §391.21(b);

. To make investigation and inquiry with respect to each driver

it employs and to do so in the manner prescribed in 49 CFR

§391.23;

.To obtain the motor vehicle record of every driver

it employed, including the Defendant WILEY
LENUE HOOKS, JR., at least once every twelve
(12) months in order to determine whether that
driver continues to meet the minimum requirements
for safe driving or is disqualified to drive a
commercial motor vehicle. 49 CFR §391.25;

To require each of its drivers, including the
Defendant WILEY LENUE HOOKS, JR., to furnish
it with a list of all violations of motor vehicle
traffic laws and ordinances of which he/she has
been convicted in the preceding twelve (12)
months. 49 CFR §391.27;

Page 42 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 43 of 61

10

11

12

13

14

15

16

17

18

19

20

21

X.To prohibit its employees, including the Defendant
WILEY LENUE HOOKS, JR., from driving until
the driver has successfully completed a road test
and been issued a certificate of driver’s road test.
49 CFR §391.31; and

Y.To ensure that its drivers, including the Defendant
WILEY LENUE HOOKS, JR., were physically
qualified to operate a commercial motor vehicle
and that its drivers had undergone the necessary
examinations in the required time frames as set
forth within the Federal Motor Carrier Safety
Regulations. 49 CFR §391 — subpart E.

148 The Defendant, GREGORY TRUCKING COMPANY, INC.,
was negligent, grossly negligent, malicious, willful, wanton
and/or reckless in employing, hiring, training, supervising
and/or retaining the Defendant, WILEY LENUE HOOKS, JR.,
as a commercial driver as of and through August 24, 2016.

149. Defendant - GREGORY TRUCKING COMPANY, INC.’s-
actions and omissions in employing, hiring, training, supervising
and/or retaining the Defendant WILEY LENUE HOOKS, JR., —

including their violations of the Federal Motor Carrier Safety

Page 43 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 44 of 61

10

1k

12

13

14

15

17

18

19

20

22

Regulations — were negligent, grossly negligent, malicious, willful,
wanton, and/or reckless.

150 The negligence, gross negligence, malicious, willful, wanton
and/or reckless conduct of the defendant GREGORY TRUCKING
COMPANY, INC., was the proximate cause of the Plaintiffs
death.

151.This Count is brought by the Personal Representative
against the Defendant, GREGORY TRUCKING
COMPANY, for conscious pain and suffering, loss of
earning capacity prior to death, medical expenses, and
funeral and burial expenses sustained by GEORGE J.
FORBES, and is brought for the benefit of the Estate of
GEORGE J. FORBES.

152.This Count is brought by the Personal Representative
against the Defendant, GREGORY TRUCKING
COMPANY, for the death of GEORGE J. FORBES, loss of
consortium, society, companionship, loss of services, and net
loss of expected income for the time after death for the use of the

next of kin of the said GEORGE J. FORBES.

Page 44 of 61

 
 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 45 of 61

2 WHEREFORE, the Plaintiff demands judgment against the
3 Defendant, GREGORY TRUCKING COMPANY, INC., for
4 compensatory damages, punitive damages in an amount
5 sufficient to punish the defendant(s) and deter others from
6 similar misconduct, conscious pain and suffering, interest,
7 costs, compensation for the loss of the reasonably expected net
8 income, services, protection, care assistance, society,
9 companionship, comfort, guidance counsel, and advice of the
10 decedent and for such other and further relief the Court deems

11 equitable and just.

 

 

 

 

 

12

13 COUNT VII

14 M.G.L. c. 229, §§2, 6

15 NEGLIGENCE — RESTATEMENT (SECOND) TORTS
16 §411 — NEGLIGENCE IN THE SELECTION OF A
17 CONTRACTOR v. B&C TIMBERS, LLC., and BB&S
18 ACQISITION CORPORATION

19

20 153.Plaintiff states all previous paragraphs as if set forth herein.

21 154. Defendants - B&C TIMBERS, LLC., and BB&S ACQUISITION

D2 CORPORATION - were “shippers” as defined 49 CFR §390.5
23 “person who tenders property to a motor carrier or driver of a
24 commercial motor vehicle for transportation in _ interstate
25 commerce.”

Page 45 of 61

 

 
 

10

1]

12

13

14

15

16

17

18

19

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 46 of 61

155.Defendants - B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION - were sophisticated, not casual, “shippers” of
goods in interstate commerce.

156. “Shippers” are an integral part of the transportation supply chain.

157. One who is regularly engaged in the commercial enterprise of
interstate “shipping” — as are the Defendants - B&C TIMBERS,
LLC., and BB&S ACQUISITION CORPORATION — have a duty
of reasonable care in the selection of a motor carrier/trucking
company.

158.“Shippers,” like the Defendants - B&C TIMBERS, LLC., and
BBS ACQUISITION CORPORATION — have a duty to make a
reasonable inquiry as to the competence of a motor carrier/trucking
company before putting it into motion on the highways where the
public has access.

159. “Shippers,” like the Defendants - B&C TIMBERS, LLC., and
BB&S ACQUISITION CORPORATION - have a continuing duty
to inquire into a motor carriers/trucking companies competence
beyond the initial hiring.

160. “Shippers,” like B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION have a duty to check the safety
rating of a motor carrier/trucking company before hiring it and

putting it into motion on the highways where the public has access.

Page 46 of 61

 
 

10

11

12

13

14

15

16

17

18

19

2]

22

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 47 of 61

161. “Shippers,” like the Defendants - B&C TIMBERS, LLC., and
BB&S ACQUISITION CORPORATION -— have a duty to maintain
internal records of the motor carriers/trucking companies with
which it contracts to assure they are not manipulating their business
practices in order to avoid unsatisfactory safety ratings.

162. A “shipper” has a duty to use reasonable care in the selection of a
motor carrier/trucking company to further the critical federal
interest in protecting drivers and passengers on the nation’s
highways.

163. At all relevant times, every relevant standard of care,
including the industry standard of care, required the defendants -
B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION - to qualify motor carriers/trucking companies
as safe before hiring them to protect the public.

164. At all relevant times the Defendants - B&C TIMBERS, LLC.,
and BB&S ACQUISITION CORPORATION - had a duty to
exercise reasonable care in employing a competent and careful
contractor to do work which involves a risk of physical harm to
third persons unless it is skillfully and carefully done or to
perform any duty which they owe to third persons (Restatement
(Second) Torts, §411.)

Page 47 of 61

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 48 of 61

165. At all relevant times Defendants - B&C TIMBERS, LLC., and
BB&S ACQUISITION CORPORATION - employed GREGORY
TRUCKING COMPANY, INC., as a contractor to transport goods
in interstate commerce.

166.The defendants — B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION — were negligent, grossly
negligent, malicious, willful, wanton and/or reckless in their
selection of the motor carrier — GREGORY TRUCKING
COMPANY, INC..

167.The negligence, gross negligence, malicious, willful, wanton
and/or reckless conduct of the defendants — B&C TIMBERS, LLC.,
and BB&S ACQUISITION CORPORATION — was the proximate
cause of the death of the Plaintiff.

168. A tractor trailer truck is not an inherently dangerous thing within
itself; however, when operated by an unfit and/or unqualified
driver, it becomes dangerous.

169. Driving a tractor trailer truck involves a foreseeable risk of harm
to others unless it is skillfully and carefully done.

170.At all relevant times GREGORY TRUCKING COMPANY,
INC., was not a competent and careful motor carrier and

Defendants - B&C TIMBERS, LLC., and BB&S ACQUISITION

Page 48 of 61

 
 

10

11

12

13

14

15

16

17

18

19

21

22

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 49 of 61

CORPORATIONS - were negligent, grossly negligent, malicious,
willful, wanton and/or reckless in their selection of it as a
contractor.

171. GREGORY TRUCKING COMPANY, INC., did not possess the
knowledge, skill, experience, personal characteristics and
equipment which a reasonable person would realize that an
independent contractor must have in order to do the work which he
contracts to do without creating unreasonable risk of injury to
others and the Defendants - B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION - were negligent, grossly
negligent, malicious, willful, wanton and/or reckless in their
selection of it as a contractor.

172. The Defendants - B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION - failed to use reasonable
care in not qualifying and vetting GREGORY TRUCKING
COMPANY, INC., and in failing to develop or enforce
appropriate guidelines consistent with prevailing safety
standards and applicable law.

173. B&C TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION failed to use reasonable care in hiring
GREGORY TRUCKING COMPANY, INC., and in

investigating its safety management systems and its compliance

Page 49 of 61

 
 

1

do

10

1]

12

13

14

15

16

17

18

19

20

21

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 50 of 61

with applicable trucking safety regulations, as well as the
publicly available safety performance of GREGORY
TRUCKING COMPANY, INC.

174. The defendants - B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION - knew, or in the exercise of
reasonable care, should have known, GREGORY TRUCKING
COMPANY, INC., was an unsafe and incompetent motor carrier.

175.The Defendants - B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION - were aware prior to
hiring GREGORY TRUCKING COMPANY, INC., _ that
motor carriers with a “conditional” safety rating were more
dangerous than motor carriers/trucking companies with a
satisfactory safety rating

176. Despite knowledge that motor carriers/trucking companies
with a “conditional” safety rating were more dangerous than
motor carriers/trucking companies with a satisfactory safety
rating, the Defendants - B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION -— consciously and
deliberately hired GREGORY TRUCKING COMPANY,
INC., with its known “conditional” safety ratings to move its

goods.

Page 50 of 61

 
Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 51 of 61

2 177.The same deficient characteristics, traits and qualities which
3 rendered GREGORY TRUCKING COMPANY, INC., incompetent
4 are the same deficient characteristics, traits and qualities that

 

10

1]

18

19

PO

 

proximately caused the subject crash and death of the Plaintiff.

178. The negligence, gross negligence, malicious, willful,
wanton and/or reckless conduct of the Defendants - B&C
TIMBERS, LLC., and BB&S ACQUISITION
CORPORATION - as described herein was a proximate
cause of the subject crash and death of George Forbes.

179. The negligence, gross negligence, malicious, willful, wanton
and/or reckless acts of the Defendants - B&C TIMBERS, LLC.,
and BB&S ACQUISITION CORPORATION -_ set in motion
and made probable the foreseeable consequences and constituted
a succession of events so linked together as to make a natural
whole proximately causing the crash and death of George Forbes.

180. This Count is brought by the Personal Representative
against the Defendants, B&C TIMBERS, LLC., and BB&S
ACQUISITION CORPORATION for conscious pain and
suffering, loss of earning capacity prior to death, medical

expenses, and funeral and burial expenses sustained by

Page 51 of 61

 
 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 52 of 61

1 GEORGE J. FORBES, and is brought for the benefit of the
2 Estate of GEORGE J. FORBES.

3 181.This Count is brought by the Personal Representative

4 against the Defendants, B&C TIMBERS, LLC., and BB&S
5 ACQUISITION CORPORATION for the death of GEORGE J.
6 FORBES, loss of consortium, society, companionship, loss of
7 services, and net loss of expected income for the time after death
8 for the use of the next of kin of the said GEORGE J.
9 FORBES.

10

11 WHEREFORE, the Plaintiff demands judgment against the
12 Defendant, B&C TIMBERS, LLC., and BB&S ACQUISITION
13 CORPORATION for compensatory damages, punitive damages in
14 an amount sufficient to punish the defendant(s) and deter others

15 from similar misconduct, conscious pain and suffering, interest,
16 costs, compensation for the loss of the reasonably expected net
17 income, services, protection, care assistance, society,
18 companionship, comfort, guidance counsel, and advice of the
19 decedent and for such other and further relief the Court deems

P0 equitable and just.

Page 52 of 61

 

 
 

STN fF WN

10

1]

12

13

14

15

16

17

18

19

20

P21

22

p23

D4

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 53 of 61

COUNT Vill
M.G.L. c. 229, §§2, 6
SINGLE ENTERPRISE, JOINT VENTURE,
JOINT ENTERPRISE v. GREGORY TRUCKING
COMPANY, INC., GREGORY LEASING COMPANY, INC.,
BSG LEASING, INC., and B&C TIMBERS, LLC.

182. Plaintiff states all previous paragraphs as if set forth herein.

183.The Defendants, GREGORY LEASING COMPANY, INC.,
GREGORY TRUCKING COMPANY, INC., BSG LEASING,
INC., and B&C TIMBERS, LLC., were acting as joint venturers,
and as a single enterprise and are indistinguishable entities, operate
and act as a single entity or enterprise, have unity of interests, act
together in relationship, and should be charged with each other’s
liabilities.

184. The defendants, GREGORY LEASING COMPANY, INC.
GREGORY TRUCKING COMPANY, INC., BSG LEASING,
INC., B&C TIMBERS, LLC., sought to transport goods in
interstate commerce and in doing so, were negligent, grossly
negligent, malicious, willful, wanton and/or reckless.

185.The defendants, GREGORY LEASING COMPANY, INC.
GREGORY TRUCKING COMPANY, INC., BSG LEASING,
INC., and B&C TIMBERS, LLC., are:

a. Corporations with identity or substantial identity of

ownership;

Page 53 of 61

 
 

17

18

19

PO

a

p2

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 54 of 61

b. Corporations with common directors and/or officers;

. Corporations with unified administrative control whose

business functions are similar or supplementary;

. Corporations with directors and/or officers not acting

independently and in the interest of that corporation;

. Corporations financing one another;

Corporations using the same telephone numbers, addresses,

and mailing facilities;

. Corporations that integrated and/or intermingled their

resources;

. Corporations with inadequate capitalization;

Corporations with inadequate liability insurance;
Corporations causing the incorporation of another affiliated

corporation;

. Corporations paying the salaries and other expenses or

losses of each other;
Corporations receiving no business other than that given

to it by its affiliated corporations;

. Corporations using the property of one another as its own;
. Corporations not in compliance with corporate formalities;

. Corporations intermingling common employees and

resources;

Page 54 of 61

 
 

10

11

12

13

14

18

19

PO

py |

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 55 of 61

p. Corporations utilizing the services of each other’s

employees on behalf of each other;

. Corporations with a common office and/or facilities;

Corporations with centralized accounting;

. Corporations with undocumented transfers of funds

between them;
Corporations with unclear allocation of profits and losses

between them;

. Corporations with excessive fragmentation of a single

enterprise into separate corporations;

. Corporations whose personalities have merged so that one

corporation is a mere adjunct of another;

. Corporations commingling funds between them and

personally;

. Corporations not conducting regular meetings of

shareholders and directors;

. Corporations with active and direct participation by their

representatives exercising some form of pervasive control
in the activities of each other causing fraudulent or

injurious consequences;

Page 55 of 61

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 56 of 61

z. Corporations intermingling activities with a substantial
disregard of the separate nature of the corporate entities or
serious ambiguity about the manner and capacity in which
the various corporations and their representatives are
acting;

aa. Corporations that are not distributing dividends;

bb. Corporations siphoning corporate funds by the dominant
shareholders;

cc. Corporations with non-functioning officers and/or
directors, other than the shareholders; and

dd. Corporations without adequate corporate records.

186.The Plaintiffs intestate, GEORGE J. FORBES’s, death was
proximately caused by the negligence, gross negligence, malicious,
willful, wanton or reckless conduct of the Defendants,
GREGORY LEASING COMPANY, INC., GREGORY
TRUCKING COMPANY, INC., BSG LEASING, INC., and B&C
TIMBERS, LLC.

187. It would be an inequitable result if GREGORY LEASING
COMPANY, INC., GREGORY TRUCKING COMPANY,
INC., BSG LEASING, INC., and B&C TIMBERS, LLC., were
not held liable for each other’s dubious manipulation and

contrivance such that corporate identities are confused and third

Page 56 of 61

 
 

10

1]

12

13

17

18

19

D1

D2

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 57 of 61

parties cannot be quite certain with what corporation they are

dealing.

188.This Count is brought by the Personal Representative

against the Defendants, GREGORY LEASING COMPANY,
INC., GREGORY TRUCKING COMPANY, INC., BSG
LEASING, INC., and B&C TIMBERS, LLC., for conscious
pain and suffering, loss of earning capacity prior to death,
medical expenses, and funeral and burial expenses sustained
by GEORGE J. FORBES, and is brought for the benefit of the

Estate of GEORGE J. FORBES.

189.This Count is brought by the Personal Representative

against the Defendants, GREGORY LEASING COMPANY,
INC., GREGORY TRUCKING COMPANY, INC., BSG
LEASING, INC., and B&C TIMBERS, LLC., for the death of
GEORGE J. FORBES, loss of consortium, society,
companionship, loss of services, and net loss of expected
income for the time after death for the use of the next of kin of

the said GEORGE J. FORBES.

WHEREFORE, the Plaintiff demands judgment against the
Defendant, GREGORY LEASING COMPANY, INC., GREQORY
TRUCKING COMPANY, INC., BSG LEASING, INC., and/or B&C

TIMBERS, LLC., for compensatory damages, punitive damages in

Page 57 of 61

 
 

10
1]
12
13
14
15
16

17

18

19

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 58 of 61

an amount sufficient to punish the defendant(s) and deter others
from similar misconduct, conscious pain and suffering, interest,
costs, compensation for the loss of the reasonably expected net
income, services, protection, care assistance, society,
companionship, comfort, guidance counsel, and advice of the
decedent and for such other and further relief the Court deems

equitable and just.

COUNT IX
M.G.L. c. 229, §§2, 6

LEASE LIABILITY v. BB&S ACQUISITION
CORPORATION

190. Plaintiff states all previous paragraphs as if set forth herein.

191. At all times, Defendant BB&S ACQUISITION CORPORATION
was operating as an “employer” or leasor of an “employee”
operating a “motor vehicle” upon the roads and highways for a
commercial purpose of BB&S ACQUISITION CORPORATION.

192. At all times, the Defendant, WILEY LENUE HOOKS, JR., was
an “employee” of BB&S ACQUISITION CORPORATION as that
term is defined by the Federal Motor Carrier Safety Regulations,

specifically 49 CFR §390.5

Page 58 of 61

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 59 of 61

193. Defendant BB&S ACQUISITION CORP is vicariously liable as
the statutory employer of the Defendant, WILEY LENUE HOOKS,
JR., and/or pursuant to the doctrine of lease liability.

194. Defendant, BB&S ACQUISITION CORPORATION had a duty
to hire and employ safe motor carriers/trucking companies and
tractor trailer drivers.

195.Defendant, BB&S ACQUISITION CORPORATION was
responsible for the parties it employed including WILEY LENUE
HOOKS, JR., and GREGORY TRUCKING COMPANY, INC.,
and chose to carry out the business of shipping in interstate
commerce by using WILEY LENUE HOOKS, JR., and
GREGORY TRUCKING COMPANY, INC.

196.Defendant, BB&S ACQUISITION CORPORATION was
negligent, grossly negligent, malicious, willful, wanton and/or
reckless in the employment of WILEY LENUE HOOKS, JR., and
GREGORY TRUCKING COMPANY, INC., in carrying out its
business.

197. The negligence, gross negligence, malicious, willful, wanton
and/or reckless conduct of the Defendant, BB&S ACQUISITION

CORPORATION was the proximate cause of the Plaintiffs death.

Page 59 of 61

 
 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 60 of 61

10

11

12

13

14

15

16

17

18

19

20

21

 

198.This Count is brought by the Personal Representative
against the Defendant, BB&S ACQUISITION CORPORATION
for conscious pain and suffering, loss of earning capacity
prior to death, medical expenses, and funeral and burial
expenses sustained by GEORGE J. FORBES, and is brought
for the benefit of the Estate of GEORGE J. FORBES.
199.This Count is brought by the Personal Representative
against the Defendant, BB&S ACQUISITION CORPORATION
for the death of GEORGE J. FORBES, loss of consortium,
society, companionship, loss of services, and net loss of
expected income for the time after death for the use of the next of
kin of the said GEORGE J. FORBES.
WHEREFORE, the Plaintiff demands judgment against the
Defendant, BB&S ACQUISITION CORPORATION _ for
compensatory damages, punitive damages in an amount
sufficient to punish the defendant(s) and deter others from
similar misconduct, conscious pain and suffering, interest,
costs, compensation for the loss of the reasonably expected net
income, services, protection, care assistance, society,
companionship, comfort, guidance counsel, and advice of the
decedent and for such other and further relief the Court deems
equitable and just.

Page 60 of 61

 
 

 

Case 3:17-cv-30174-MGM Document 94 Filed 06/05/19 Page 61 of 61

10
i]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

32
33
34
35
36

38
39
40

THE PLAINTIFF DEMANDS TRIAL BY JURY

ON ALL COUNTS SO TRIABLE.

Dated: 7? er LHF

THOMAS FORBES, as he is the
Personal Representative of the
Estate of GEORGE J. FORBES

‘By: /s/ Dino M. Tangredi

Dino M. Tangredi

BBO No. 567928

The Miles Pratt House

106 Mount Auburn Street
Watertown, MA. 02472

T: 617-926-0012

F: 617.926.0016
masslaw@dinotangredi.com
Attorney for the Plaintiff

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above was served upon

each party appearing pro se and the attorney of record for
each other party on June 5, 2019 by:

U.S. mail
In hand

~ €E-mail

Fax By: /s/Dino M. Tangredi

DMT/mit
70103/comp-amended-1B

Page 61 of 61

 
